Citation Nr: 1526320	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as due to herbicide exposure.
 
5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his April 2015 Board hearing that he receives medical treatment through VA.  He specifically reported that he received treatment from the VA Medical Center (VAMC) in Augusta, Georgia.  The vast majority of these records have not been obtained.  Therefore, it is necessary to remand the Veteran's claims in order to obtain this evidence.

The Veteran contends that his bilaterally hearing loss, low back disability, and bilateral foot disabilities were incurred secondary to his verified combat service.  

Under 38 U.S.C.A. § 1154(b), in the case of a veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, even if there is no official record of such incurrence or aggravation; and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) has been defined as "credible evidence."  See, e.g., Collette v. Brown, 82 F.3d 389,393 (Fed. Cir. 1996).

With respect to the hearing loss claim, the Veteran testified at his April 2015 Board hearing that he was in the infantry in service, at which time he was exposed to mortar fire and radio noise.  He also reported that he suffered a ruptured eardrum.  He noted that his ruptured eardrum occurred during combat and that he did not seek medical treatment for it.  The Board finds that these reports of acoustic trauma and ruptured eardrum are credible and are consistent with the circumstances, conditions, or hardships of such service.  They are therefore presumed to have occurred.

With respect to the bilateral hearing loss claim, the Board notes that there is a significant discrepancy between the readings on the Veteran's September 1966 pre-induction audiometry report and his July 1968 separation audiometry report.  (Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Thus, the pre-induction examination readings in this case have been converted from ASA units to ISO units.)  Whispered voice testing was 15/15 bilaterally on pre-induction testing and was not measured at separation.


September 1966 Pre-Induction




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
15
15
40
LEFT
20
15
15
30
50

July 1968 Separation




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

The Board finds that the opinions of record do not adequately discuss the discrepancy between the audiometry tests that were conducted in September 1966 and July 1968, including determining whether one examination or the other was erroneous.  In formulating an opinion on this question, the Board requests that the examiner discuss the observation that the September 1966 pre-induction examination report noted whispered voice testing of 15/15 bilaterally, despite also recording a right ear hearing threshold of 40 Hertz at 500 decibels.  Nor do the opinions of record address the question of whether any current hearing loss is related to his conceded ruptured eardrum.  On remand, the Veteran should undergo a VA examination and an etiology opinion addressing the above concerns should be obtained.

With respect to the low back and foot disability claims, the Veteran testified at his April 2015 Board hearing that he jumped from a chopper while in the infantry while carrying approximately 50 pounds of equipment.  He described an injury that occurred in which he thought the chopper was much closer to the ground than it actually was, and he jammed his left leg up into his hip.  He was given Darvon in the field and was examined in a field hospital two weeks later.  He testified that he has subsequently had back problems because the jamming of the leg caused the cartilage between his discs to wear out.  The Board finds that the opinions of record are inadequate in that they do not assume the occurrence of the in-service injuries as described by the Veteran.  Therefore, it is necessary to obtain new examinations and etiology opinions on the low back and bilateral foot issues.

Finally, the Veteran claims that he suffers from peripheral neuropathy of the bilateral lower extremities due to his conceded in-service Agent Orange exposure.  The Board notes that recent amendment to 38 C.F.R. § 3.309(e) now allows for presumptive service connection for early-onset peripheral neuropathy, which is defined as peripheral neuropathy that had its onset within one year of last exposure.  The Board finds it is necessary to obtain an opinion on the question of whether the Veteran may be diagnosed with early-onset peripheral neuropathy, and whether, if not, his peripheral neuropathy may be actually linked to his service, to include his presumed Agent Orange exposure.  An opinion with respect to whether the Veteran's low back disability results in radiculopathy to the lower extremities is also necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA medical records and associate these records with the claims file.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of his bilateral hearing loss.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss was incurred or aggravated as a result of his military service, to include as due to his conceded in-service acoustic trauma and his conceded ruptured eardrum.  The Board notes that the combat presumption has been applied in this case to the Veteran's credible reports of having suffered acoustic trauma and a ruptured eardrum in service, despite no formal documentation of these occurrences in his service treatment records.

In evaluating this claim, please note that the audiometry report from September 1966 pre-induction examination had to be converted from ASA to ISO readings.  The Board did so in the body of its remand, but the numbers as listed on the pre-induction examination report itself must be converted.

In formulating this opinion, please discuss the following: The Board finds that the opinions of record do not adequately discuss the discrepancy between the audiograms that were conducted in September 1966 and July 1968.  Please determine whether one examination or the other is likely erroneous.  In formulating an opinion on this question, the Board requests that the examiner discuss the observation that the September 1966 pre-induction examination report noted whispered voice testing of 15/15 bilaterally, despite also recording a right ear hearing threshold of 40 Hertz at 500 decibels.  

Any opinion expressed must be accompanied by a complete rationale.

3.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of his claimed low back and bilateral foot disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should diagnose any pertinent low back and bilateral foot disabilities.  For each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was incurred or aggravated as a result of his military service, to include as due to his conceded in-service combat injuries.  The Board notes that the combat presumption has been applied in this case to the Veteran's credible reports of having suffered injuries from a helicopter jump in service, despite no formal documentation of this occurrence in his service treatment records. 

Any opinion expressed must be accompanied by a complete rationale.

4.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral lower extremities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should diagnose any pertinent lower extremity disabilities, to include whether the Veteran has peripheral neuropathy or radiculopathy.  The examiner should specifically diagnose or rule out early-onset peripheral neuropathy, which is peripheral neuropathy that occurred within one year of the Veteran's service in the Republic of Vietnam, where he was presumed to have been exposed to Agent Orange.  

For each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was incurred or aggravated as a result of his military service.  If peripheral neuropathy is diagnosed but it is not found to be early onset, the examiner should determine whether it is at least as likely as not that any such disability was actually related to the Veteran's presumed Agent Orange exposure.  

Any opinion expressed must be accompanied by a complete rationale.

5.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




